Citation Nr: 1507797	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-41 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based chemical herbicides).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1963 to February 1967.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.   

In an October 2012 videoconference hearing, the Veteran and his then-representative, Disabled American Veterans, appeared at the RO to present oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.

In a June 2014 appellate decision, the Board remanded the matter to the agency of original jurisdiction for additional evidentiary development.  Following this development, the denial of the claim was confirmed in an October 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in November 2014 and the Veteran now continues his appeal. 


FINDINGS OF FACT

1.  The Veteran served at the Royal Thai Air Force Base (RTAFB) in Korat, Thailand, from February 1966 to February 1967, during his period of active service.

2.  The Veteran has presented a credible account of having duty postings at, and of being quartered adjacent to the perimeter of the Korat RTAFB during active military service.

3.  The Veteran was exposed to chemical herbicides containing dioxin (Agent Orange) during active service and his diagnosed Type II diabetes mellitus is presumed to have been caused by that exposure.
CONCLUSION OF LAW

The criteria for entitlement to service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to service connection for Type II diabetes mellitus is being granted in full by the Board.  Any error related to VA's duties to notify and assist with regard to this issue, pursuant to the Veterans Claims Assistance Act of 2000, is thereby rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including Type II diabetes mellitus, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2014). 

The Veteran's service personnel records and his own written and oral statements regarding his military service do not demonstrate that he had ever served or had visitation in the Republic of Vietnam during his period of active duty from March 1963 to February 1967.  His military records establish that he served in the United States Air Force as an inventory specialist in an Air Force supply unit and was stationed only in Thailand at the Korat RTAFB for the entirety of his overseas service in Indochina, from February 1966 to February 1967.  The Veteran contends that during Air Force service he was exposed to chemical herbicides that were applied to control the vegetation growing around the airbase perimeter of the Korat RTAFB.  

In this regard, there have been important changes in the protocols involved with VA's development of claims based on alleged exposure to dioxin-based herbicides in Thailand.  A May 2010 VA Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes. 

The evidence of this was found in a declassified Vietnam War era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  The report observes that some evidence indicates that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  

Thus, according to the VA Compensation and Pension Service, when herbicide-related claims involving Thailand service are received, VA personnel should now evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

Accordingly, the VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including at Korat, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.

The Veteran is competent to report the geographical locations where he was stationed during military service.  He has presented credible oral and written testimony that, during his posting at the Korat RTAFB, he lived in personnel quarters that were adjacent to the airbase perimeter and he was assigned to work in areas that were in close proximity to the airbase perimeter while pursuing his military duties.  He also testified that he personally witnessed chemical defoliant being sprayed to control vegetation growing adjacent to the fenceline surrounding the airbase perimeter.  As such, pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), his exposure to dioxin-based chemical herbicides during active duty is conceded.  

VA medical records associated with the Veteran's claim establish that he has a current diagnosis of Type II diabetes mellitus.  As the regulations recognize this disease as being presumptively associated with exposure to dioxin-based chemical herbicides (see 38 C.F.R. § 3.309(e)), his claim for service connection for Type II diabetes mellitus is therefore granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Type II diabetes mellitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


